Citation Nr: 1037205	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus with associated hypertension, erectile dysfunction, and 
diabetic nephropathy.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and I. R.



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico, which, in pertinent part, denied entitlement to a rating 
in excess of 20 percent for diabetes mellitus.

In December 2008, the Veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the Albuquerque RO.  
In addition, he testified before a decision review officer (DRO) 
at the RO in May 2005.  Transcripts of both hearings are of 
record.

In February 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).

After certification of the appeal to the Board, the Veteran 
submitted additional evidence.  Such evidence was accompanied by 
a waiver of Agency of Original Jurisdiction (AOJ) consideration.

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) may be reasonably inferred from 
the evidence of record.  Thus, this issue will be addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's diabetes mellitus is manifested by use of insulin 
and a restricted diet.  There is no evidence of regulation of 
activities.   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, 
Diagnostic Code 7913 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in May 2004, 
before the original adjudication of the claim.  The May 2004 
letter notified the Veteran of what information and evidence must 
be submitted to substantiate a claim for an increased rating, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date in March 2006 and the claim was readjudicated in December 
2007, June 2008, October 2008, and December 2009.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for an increased rating, and the 
duty to assist requirements have been satisfied.  Service 
treatment records were obtained and associated with the claims 
folder.  VA treatment records dated from 2004 to 2009 were 
obtained and associated with the claims folder.  VA examinations 
were performed in 2004, 2005, 2007 and 2009 in order to obtain 
medical evidence as to the nature and extent of the Veteran's 
diabetes mellitus.  The Board finds that the VA examination 
reports obtained in this case are adequate and probative.  The VA 
examiners reviewed the Veteran's medical history, conducted 
necessary testing to properly evaluate the claimed disability, 
and recorded pertinent findings consistent with the examination 
and record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  There is no identified relevant evidence that has not 
been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).




Legal Criteria

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the 
Board acknowledges that a Veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

When after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

Analysis

Historically, an August 2002 rating decision granted service 
connection for type 2 diabetes mellitus and assigned an 
evaluation of 20 percent, effective March 7, 2002.  A July 2004 
rating decision continued the 20 percent rating.  A December 2004 
rating decision granted an earlier effective date for service 
connection of diabetes mellitus effective May 8, 2001 because of 
the date of law which liberalized the issue of diabetes mellitus 
due to Agent Orange exposure.  A 10 percent rating for type 2 
diabetes mellitus was assigned effective May 8, 2001, and the 20 
percent rating assigned effective March 7, 2002 was continued.  

A 20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009), contemplates diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a restricted 
diet.  A 40 percent evaluation is assigned for the requirement of 
insulin, a restricted diet, and regulation of activities.  A 60 
percent evaluation is assigned when the requirements of a 40 
percent evaluation are present with, in addition, episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  A 100 percent evaluation is assigned 
where the requirements of a 40 percent evaluation are present 
with more than one daily injection of insulin required, and in 
addition, there are episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.  61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in DC 7913).  Medical evidence is 
required to show that occupational and recreational activities 
have been restricted. Camacho v. Nicholson, 21 Vet. App. 360 
(2007). 

After a full review of the record, including the medical evidence 
and the contentions of the Veteran and his representative, the 
Board concludes that a rating in excess of 20 percent for 
diabetes mellitus with associated hypertension, erectile 
dysfunction, and diabetic nephropathy is not warranted.  
 
The evidence of record shows that the Veteran requires insulin 
and a restricted diet.  Albuquerque VA Medical Center treatment 
records dated from 2004 to 2009 reflect the Veteran was started 
on an insulin regimen and encouraged to follow diet and exercise 
program.  Treatment records further note the Veteran reported 
walking 1 to 3 miles daily.

According to the June 2004 VA examination report, the Veteran 
reported experiencing hypoglycemic spells once a week and that he 
goes to his diabetic care provider every four months.  At that 
time he was taking glyburide for his diabetes.  Upon examination, 
he was noted to be overweight and have excellent peripheral 
circulation, bounding pulses, and normal hair growth.  The 
examiner also reported areas of dry skin on both sides of his 
feet, which the Veteran claimed was a result of blisters being 
popped.  The diagnoses reported were diabetes mellitus, type 2, 
with oral medications, fair control, and hypertension, not 
related.  

The Veteran underwent another VA examination in June 2005.  At 
that time, he denied any hypoglycemic reactions or ketoacidosis.  
He reported that he was told to follow a restricted or special 
diet and that he was told to regulate or restrict activities.  
The Veteran was noted to be able to engage in strenuous 
activities.  The examiner also reported that there were no skin 
symptoms.  Upon examination, the Veteran skin was clear.  The 
examiner further reported no significant effects on general 
occupation and no effects on daily activities as a result of the 
Veteran's diabetes.  However, the Veteran was noted to have 
erectile dysfunction caused by his diabetes mellitus.  

According to a May 2007 VA examination report, the Veteran had 
been taking metformin and glyburide, but insulin was added in May 
2007.  The examiner reported that there were no episodes of 
hypoglycemic reactions or ketoacidosis.  He further reported that 
the Veteran was not instructed to follow restricted or special 
diet and that he was not restricted in ability to perform 
strenuous activities.  He reported no diabetic skin symptoms.  
The examiner listed hypertension, diabetic nephropathy, 
hyperlipidemia, and erectile dysfunction as related conditions.  

The Veteran underwent another VA examination in March 2009.  It 
was noted that the Veteran's insulin was raised.  The examiner 
further reported that the Veteran avoids sugar, breads, corn and 
potatoes because of diabetes.  He also noted that the Veteran 
walks 3 miles daily for exercise, does not suffer hypoglycemia, 
and does not need to limit his activities because of 
hypoglycemia.  The Veteran reported that he had to limit walking 
at times to 1 to 2 miles per day because of "water blister" 
condition of both feet which waxes and wanes.  The Veteran denied 
hospitalization because of hypoglycemia reaction or ketoacidosis.  
Current treatment listed was oral medication, insulin once daily, 
and diet.  Upon examination, the Veteran had broken vesicles with 
residual scaling of bilateral feet.  

The examiner reported that the Veteran's diabetes mellitus does 
require insulin and a restricted diet, but the diabetes itself 
does not require limitation of ordinary activities except the 
Veteran has to eat on time and administer medication on time.  
The examiner reported a diagnosis of vesicular dermatitis of 
bilateral feet, but reported that it is not a complication of 
diabetes and has not worsened or increased by the Veteran 
diabetes.  He further opined that the condition is of uncertain 
etiology and cannot currently be related to diabetes mellitus, 
except by mere speculation.  The examiner also noted that the 
Veteran has been encouraged to exercise, but his physical 
activity has not been limited by his primary care provider.  
Additionally, it was noted that the Veteran's vesicular skin 
condition does partly limit walking exercise, but not all walking 
or all exercises.  

The evidence of record did not show "regulation of activities," 
as defined by Diagnostic Code 7913.  Instead, the medical 
evidence of record shows that the Veteran was encouraged to 
engage in physical activities.  The Board notes that in May 2008, 
the Veteran provided statements from his employer and his wife 
noting that he had to cut back his work hours and activities due 
to his diabetes.  The Veteran worked part-time as a dispatcher at 
the County Sheriff's Office, but could no longer work certain 
shifts due to his medication timetable and problems with his 
feet.  According to the March 2009 VA examination report, the 
Veteran also stated he stopped work in January 2009 because his 
blood pressures and blood sugars were higher.  However, the 2009 
VA examiner reported that the Veteran current blood pressures and 
blood sugars are not contraindications to work or physical 
exercise and that the Veteran has been advised to exercise.  
Thus, there is no clinical evidence that his activities at work 
had to be regulated due to his diabetes mellitus or that he was 
unable to maintain a fulltime job solely due to his diabetes 
mellitus.  

Hence, the Board finds that the medical evidence does not show 
that the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.  Although the 
Veteran's insulin dosage may have changed, in order to receive a 
higher disability rating the evidence would have to show that in 
addition to insulin injection(s) and a restricted diet, the 
Veteran's activities were regulated.  As such the criteria for 
the assignment of a 40 percent rating or higher rating under the 
applicable diagnostic code have not been met.  Accordingly, the 
Board finds that a rating in excess of 20 percent for diabetes 
during the appeal period is not warranted.

The medical evidence does not show evidence of compensable 
manifestations of hypertension, erectile dysfunction or diabetic 
nephropathy which would warrant any separately compensable 
evaluation.  While the Veteran takes medication for control of 
his hypertension, the evidence does not show any renal 
dysfunction, or a diastolic blood pressure predominantly 100 mmHg 
or more or systolic blood pressure predominantly 160 or more at 
anytime during the pendency of the appeal.  In addition, the 
medical evidence does not indicate that the Veteran has a penile 
deformity, and he does not contend otherwise.  In any event 
special monthly compensation based on loss of use of a creative 
organ under 38 U.S.C.A. § 1114(k) has been awarded.  See 
Diagnostic Codes 7101, 7502, 7522.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted a rating in excess of that 
discussed above. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the Veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has also considered whether higher ratings are 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, as discussed above, the rating criteria for the service-
connected diabetes mellitus reasonably describe the Veteran's 
disability level and symptomatology for the designated appeal 
period.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations for the above designated rating periods are adequate, 
and no referral for an extraschedular evaluation is required.  
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).


ORDER

An increased evaluation for diabetes mellitus, type 2, is denied. 


REMAND

With regard to a TDIU, although the RO has not developed or 
adjudicated this issue, the Court recently held that a request 
for a TDIU, whether expressly raised by Veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, 
but rather, can be part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability. Id.

In the present case, the claim of TDIU can reasonably be inferred 
from evidence of record.  According to the March 2009 VA 
examination report, the Veteran stated he stopped work in January 
2009 because his blood pressures and blood sugars were higher.  

Based upon the foregoing, the Board finds that a claim of 
entitlement to a TDIU has been raised.  A TDIU may be assigned 
where the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service- 
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).  In exceptional circumstances, where the 
Veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment. 38 C.F.R. § 4.16(b) (2009).

In determining whether the Veteran is entitled to a TDIU, neither 
his nonservice-connected disabilities nor his age may be 
considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Accordingly, adequate VCAA compliant notice of the standards for 
TDIU must be provided.  The RO/AMC must conduct all appropriate 
development and provide warranted assistance, including a VA 
examination to determine employability on the basis of the 
service-connected disabilities.  The RO should obtain all VA 
treatment records not currently in the claims file and ask the 
Veteran to identify any additional records that should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional VCAA notice 
as to the issue of entitlement to a TDIU.  
All notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159 (2009), must be 
fully met.

2.  The RO should schedule the Veteran for an 
appropriate VA examination(s) to determine 
whether he is unemployable solely due to his 
service-connected disabilities.  The claims 
folder must be made available to the 
examiner(s) for review.  Based on the 
examination and review of the record, the 
examiner(s) should specifically address 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities, 
without regard to his age or the effects of 
any non-service- connected disabilities, are 
severe enough to preclude him from obtaining 
and maintaining any form of gainful 
employment consistent with his education and 
occupational experience.

3.  After completion of the above and any 
additional development deemed appropriate, 
adjudicate the issues of entitlement to an 
extraschedular evaluation for diabetes 
mellitus and entitlement to a TDIU.  If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC) and afforded the opportunity to 
respond. The matter should then be returned 
to the Board, if in order, for further 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


